Name: Regulation (EEC) No 1215/71 of the Commission of 10 June 1971 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw
 Type: Regulation
 Subject Matter: plant product;  competition
 Date Published: nan

 Avis juridique important|31971R1215Regulation (EEC) No 1215/71 of the Commission of 10 June 1971 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw Official Journal L 127 , 11/06/1971 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 3 P. 0206 Danish special edition: Series I Chapter 1971(II) P. 0320 Swedish special edition: Chapter 3 Volume 3 P. 0206 English special edition: Series I Chapter 1971(II) P. 0364 Greek special edition: Chapter 03 Volume 6 P. 0207 Spanish special edition: Chapter 03 Volume 4 P. 0197 Portuguese special edition Chapter 03 Volume 14 P. 0197 REGULATION (EEC) No 1215/71 OF THE COMMISSION of 10 June 1971 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1308/70 (1) of 29 June 1970 on the common organisation of the market in flax and hemp; Having regard to Council Regulation (EEC) No 620/71 (2) of 22 March 1971 laying down outline provisions for contracts for the sale of flax and hemp straw, and in particular Article 5 (2) thereof; Whereas in addition to the provisions and particulars required by Articles 2, 3 and 4 of Regulation (EEC) No 620/71 the contracting parties may, in accordance with Article 5 (1) of that Regulation, determine by mutual agreement the place and time limit for deliveries and the phasing thereof, the terms of payment and which labour and material costs entering into the production and harvesting of flax and hemp are to be paid for by one or other of the contracting parties ; whereas provision should be made for cases where the particulars required by Article 5 (1) of the above-mentioned Regulation are not contained in the contract ; whereas such provision should take account of the most widespread rules and practices; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Flax and Hemp; HAS ADOPTED THIS REGULATION: Article 1 Unless otherwise stated in the contract as defined in Article 1 of Regulation (EEC) No 620/71: (a) delivery shall be effected at the place where the goods which are the subject of the contract are stored; (b) delivery shall be taken within the three months following conclusion of the contract at a time chosen by the buyer; (c) full payment shall be made at the time of delivery; (d) any labour costs entering into the production and harvesting of the flax and hemp shall be paid by the seller; (e) any material costs entering into the production and the harvesting of the flax and hemp shall be paid by the buyer. Article 2 This Regulation shall enter into force on 1 August 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1971. For the Commission The President Franco M. MALFATTI (1)OJ No L 146, 4.7.1970, p. 1. (2)OJ No L 72, 26.3.1971, p. 4.